United States Court of Appeals
                      For the First Circuit




No. 08-2118

        DECKY (FNU), IRAWATI (FNU), and DOMINIQUE AUDREY,

                           Petitioners,

                                v.

                       ERIC H. HOLDER, JR.,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.



                           ERRATA SHEET


     The opinion of this Court issued on November 25, 2009, is
amended as follows:

     On page 14, footnote 5, line 3:      Substitute "Irawati's" for
"Dominique Audrey's".